DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 24, 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 recites “the distal tip” in the fourth to last line. Several other distal tips were previously introduced in the claim, therefore, it is unclear which distal tip is being referred to. For purposes of examination, the distal tip is being interpreted to be the distal tip of the introducer.
Claim 24 recites “the distal tip” in line 2. Several other distal tips were previously introduced in the claim, therefore, it is unclear which distal tip is being referred to. For purposes of examination, the distal tip is being interpreted to be the distal tip of the introducer.
Claim 25, recites “the distal tip” in the sixth to last line. Several other distal tips were previously introduced in the claim, therefore, it is unclear which distal tip is being referred to. For purposes of examination, the distal tip is being interpreted to be the distal tip of the introducer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15, 17-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabrul et al. (US 5,431,676).
With regard to claim 1, Dabrul discloses A surgical access system (Fig. 1, 4, 5), comprising: an outer sheath (60) defined by an open distal end (at 80) and an open proximal end and including a hollow body portion therebetween (see Fig. 5); an introducer (66) defined by a distal end and a proximal end, wherein the distal end further comprises a tapered distal tip member (62) that terminates in a distal tip having a distal opening therethrough (see Fig. 5); and a single piece navigational stylet (74) selectively positioned within the introducer (Fig. 5), wherein the navigational stylet has a tapered section (78) that tapers the navigational stylet from a stylet body portion to a stylet distal tip; wherein the navigational stylet is configured to indicate a location of the introducer within a patient during use (the use of the word configured implies the stylet must only be able to indicate a location, the stylet 74 provides the same structural requirements as the claim and therefore would be capable of providing the recited function); wherein the introducer is configured to be received within the outer sheath (fig. 5) such that the tapered distal tip member protrudes from the open distal end of the outer sheath and, in an introducing configuration, the tapered section of the navigational stylet mates with and extends through the distal opening in the distal tip of the introducer to define an atraumatic distal tip section of the surgical access system for displacing tissue and wherein the tapered section and the distal tip maintains a mated relationship keeping the stylet fixed with respect to the introducer when the surgical access system is introduced to the area of interest in the introducing configuration (see the configuration of Fig. 5, also Col 10, lines 3-58; the components make up element 12 which is a expansion member having tapered surfaces that align when inserted into the body, thus the introducer and stylet are introduced together in a fixed manner).
With regard to claim 13, Dabrul discloses the distal end of the introducer has a conical shape (tapered distal end 62 of the introducer creates a conical shape).
With regard to claim 15, Dabrul discloses further comprising a locking member (handle components 6 and 70 retain the introducer and stylet in place relative to one another, Col 10, lines 3-58) to retain introducer to the navigational element stylet (232) while in the introducing configuration. 
With regard to claim 17, Dabrul discloses further comprising a channel extending through the introducer (66, see channel allowing stylet  74 to extend) and in communication with the distal opening, wherein the channel is centered within the introducer so as to center the navigational stylet within the introducer (Fig. 5).
With regard to claim 18, Dabrul discloses wherein the body portion (74) of the stylet includes an offset such that the navigational stylet element is offset from the introducer (66) when the stylet is positioned within the channel (claims do not define what is meant by offset, therefore, the stylet can be considered longitudinally offset from the introducer since it extends past the distal end of the introducer).
With regard to claim 19, Dabrul discloses wherein the outer sheath (60) further includes a taperd section (80) positioned at the distal end of the outer sheath.
With regard to claim 20, Dabrul discloses wherein a proximal end of the navigational stylet is operative connected to a navigational element (6). 
With regard to claim 21, Dabrul discloses wherein the body portion of the navigational stylet (74) include an offset such that the navigational element is offset (6) from the introducer when the stylet is positioned within the channel (the stylet can be considered longitudinally offset along the central axis from the introducer since it extends proximally past the end of the introducer).
With regard to claim 22, Dabrul discloses wherein the channel is sized slightly larger than the navigational stylet (channel is necessarily slightly larger than the stylet in order to allow a stylet to slide within) so as to align the navigational stylet with respect to the distal opening. 
With regard to claim 23, Dabrul discloses wherein the distal tip of the navigational stylet extends past the open distal end of the outer sheath (see Fig. 5, element 78 extends past opening of the outer sheath 60) when the introducer is in the introducing configuration. 
With regard to claim 24, Dabrul discloses wherein the distal tip of the navigational member closes the distal opening in the distal tip such that the distal end of the introducer is closed when the navigational member is in the introducing configuration (see Fig. 5). 
 With regard to claim 25, Dabrul discloses A surgical access system (Fig. 1, 4, 5), comprising: an outer sheath (60) defined by an open distal end (at 80) and an open proximal end and including a hollow body portion therebetween (see Fig. 5); an introducer (66) defined by a distal end and a proximal end, wherein the distal end further comprises a tapered distal tip member (62) that terminates in a distal tip having a distal opening therethrough (see Fig. 5); and a single piece navigational stylet (74) selectively positioned within the introducer (Fig. 5), wherein the navigational stylet has a tapered section (78) that tapers the navigational stylet from a stylet body portion to a stylet distal tip; wherein the navigational stylet is configured to indicate a location of the introducer within a patient during use (the use of the word configured implies the stylet must only be able to indicate a location, the stylet 74 provides the same structural requirements as the claim and therefore would be capable of providing the recited function); wherein the introducer is configured to be received within the outer sheath (fig. 5) such that the tapered distal tip member protrudes from the open distal end of the outer sheath and, in an introducing configuration, the tapered section of the navigational stylet mates with and extends through the distal opening in the distal tip of the introducer to define an atraumatic distal tip section of the surgical access system for displacing tissue and wherein the tapered section and the distal tip maintains a mated relationship keeping the stylet fixed with respect to the introducer when the surgical access system is introduced to the area of interest in the introducing configuration (see the configuration of Fig. 5, also Col 10, lines 3-58; the components make up element 12 which is a expansion member having tapered surfaces that align when inserted into the body, thus the introducer and stylet are introduced together in a fixed manner), wherein the distal tip of the navigational member closes the distal opening in the distal tip such that the distal end of the introducer is closed when the navigational member is in the introducing configuration (see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabrul et al. (US 5,431,676) in view of Clavarella et al. (US 2011/0190712 A1).
With regard to claim 14, Dabrul discloses the claimed invention except for a depth markers. 
Clavarella teaches a similar device having an introducer (Fig. 2a and 2b, element 110) having a stylet (120) that is inserted within the introducer wherein the navigational stylet (120) further comprises depth markers (123). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylet of Dabrul with depth markers as taught by Clavarella for the purpose of assisting in placing a functional catheter ([0028]). 

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabrul et al. (US 5,431,676) in view of Griffin, III (US 5,807,324).
With regard to claim 15 and 16, Dabrul discloses the claimed invention except for a locking member.
Griffin teaches a similar device having an introducer (24 and 12, Fig. 1 and 5) and a stylet (40) placed within for steering and guiding the device and further including a locking member that is a touhy-borst connector (36) to retain the introducer to the navigational element stylet while in the introduction configuration (Col 3, lines 17-20). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking member of Dabrul with the touhy-borst connector as taught by Griffin for the purpose of holding the stylet in a fixed position that is well known in the art (Col 3, lines 5-19). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,357,280. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of the present invention recite similar subject matter to claim 1 of U.S. Patent No. 10,357,280 including an outer sheath, an introducer, a navigational sytlet and the specific configuration of these components. 
Further dependent claims of the present invention relate to subject matter found in U.S. Patent No. 10,357,280 as detailed below. 
Present Invention 
U.S. Patent No. 10,357,280
13
2
14
3
15
4
16
5
17
6
18
7
19
8



Response to Arguments
Applicant’s arguments with respect to claim(s) 12-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/             Primary Examiner, Art Unit 3783